PER CURIAM.
This case is governed by the provisions of the statutes of North Carolina, relating to the questions involved. The court below (181 Fed. 890; 184 Fed. 515) properly applied the facts disclosed by the record lo said statutes as -they .have been construed by the Sup reme Court of that state. That court did not err in dismissing the bill, as under .the statutes mentioned no lien co.uld have attached to the land proceeded against by reason of the mechanic's lien originally relied on, and therefore the suit should have been dismissed. There is no error. Affirmed.